Peb Cubiam.
This action was brought to cancel all assessments of taxes on memberships in the Minneapolis Chamber of Commerce, and to restrain their enforcement. The trial court sustained a demurrer to the complaint and denied a temporary injunction. A motion by defendants for judgment was granted and judgment was entered in favor of defendants. Plaintiffs appealed from this judgment.
The case was submitted on briefs in this court with State v. McPhail, supra, page 398, 145 N. W. 108. The decision in that case controls this.
Judgment affirmed.